          Case 3:20-cv-02505-KSC Document 6 Filed 02/08/21 PageID.20 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOLEEN J. B.,                                      Case No.: 20cv2505-KSC
12                            Plaintiff,
                                                        ORDER GRANTING APPLICATION
13   v.                                                 TO PROCEED IN FORMA
                                                        PAUPERIS [DOC. NO. 3.]
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                              Defendant.
16
17
18           On December 24, 2020, plaintiff Joleen J. B. commenced an action against
19   Andrew M. Saul, the Acting Commissioner of Social Security, seeking review of a final
20   adverse decision of the Commissioner. [Doc. No. 1.] Plaintiff also filed an Application to
21   Proceed with her Complaint in forma pauperis. [Doc. No. 3.]
22           A court may authorize the commencement of a suit without prepayment of fees if
23   the plaintiff submits an affidavit, including a statement of all his or her assets, showing
24   that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
25   “state the facts as to [the] affiant's poverty with some particularity, definiteness and
26   certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
27   quotations omitted).
28   ///

                                                    1
                                                                                        20cv2505-KSC
        Case 3:20-cv-02505-KSC Document 6 Filed 02/08/21 PageID.21 Page 2 of 2



1          A party need not be completely destitute to proceed in forma pauperis. Adkins v.
2    E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is sufficient
3    if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
4    herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
5          Here, plaintiff’s application states that she is unemployed and has limited income
6    and assets. [Doc. No. 3, at p. 1.] She receives aid in the amount of $300 and food stamps
7    in the amount of $150 but does not have any assets. [Doc. No. 3, at pp. 2-3.] Plaintiff
8    states that she lives with her family and pays rent in the amount of $200. [Doc. No. 3, at
9    pp. 4-5.] Therefore, the Court finds that plaintiff has sufficiently shown she lacks the
10   financial resources to pay her filing fee. Accordingly,
11         IT IS HEREBY ORDERED THAT plaintiff’s Application to Proceed with her
12   Complaint in forma pauperis is GRANTED. [Doc. No. 3.]
13   Dated: February 5, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                       20cv2505-KSC
